The submission is not void, but voidable, by the infant, and his election to avoid it is reserved to him during his infancy. He who submits himself to an award takes upon himself to choose his own judges, and *an infant cannot make an attorney in court, and although judgment be given for him in such a case, it is erroneous. So that, while he is under age, nothing can make the submission good. But if, when he arrives at full age, he does any act amounting to an agreement to the award, he is bound.